Citation Nr: 1818173	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  11-25 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial compensable disability rating prior to November 2, 2011, in excess of 10 percent prior to August 4, 2017, and in excess of 30 percent thereafter for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	American Legion


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1952 to November 1956.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

By way of history, the December 2010 rating decision granted service connection for bilateral hearing loss with a noncompensable disability rating, effective March 29, 2010.  The Veteran disagreed with the initial rating and appealed.  A November 2011 supplemental statement of the case (SSOC) increased the disability rating to 10 percent, effective November 2, 2011.  The Veteran did not express satisfaction with the increase and the issue remained in appellate status.  A December 2017 rating decision increased the disability rating to 30 percent, effective August 4, 2017.  As the grants of the aforementioned disability ratings did not constitute a full grant of the benefits sought, the increased rating issue remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board previously remanded the case in July 2017 for further development.  The matter is again before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2014).


FINDINGS OF FACT

1.  For the period prior to November 2, 2011, the Veteran's bilateral hearing loss was manifested by no worse than Level II hearing acuity for the right ear and Level II hearing acuity for the left ear.

2.  For the period prior to August 4, 2017, the Veteran's bilateral hearing loss was manifested by no worse than Level IV hearing acuity for the right ear and Level III hearing acuity for the left ear.

3.  For the period beginning August 4, 2017, the Veteran's bilateral hearing loss was manifested by no worse than Level VII hearing acuity for the right ear and Level V hearing acuity for the left ear, with an exceptional pattern of hearing loss found in his left ear.


CONCLUSIONS OF LAW

1.  For the period prior to November 2, 2011, the criteria for an initial compensable disability rating have not been met.  38 U.S.C. § 1155, 5103 (2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2017).


2.  For the period prior to August 4, 2017, the criteria for a disability rating in excess of 10 percent have not been met.  38 U.S.C. § 1155, 5103 (2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2017).

3.  For the period beginning August 4, 2017, the criteria for a disability rating in excess of 30 percent have not been met.  38 U.S.C. § 1155, 5103 (2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.85, 4.86(a), Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

Duty to Notify

VA's duty to notify was satisfied by letter in April 2010.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Circuit Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required. 

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Post-service VA and private treatment records and lay statements have been associated with the record.

The Veteran was afforded a VA examination in July 2010 for his bilateral hearing loss.  Pursuant to the July 2017 Board remand, the Veteran was afforded another VA examination in August 2017 to determine the severity of his bilateral hearing loss.  The RO then readjudicated the Veteran's claim in a December 2017 SSOC.  As such, the Board finds that the RO substantially complied with the 2017 remand directives and no further action in this regard is warranted.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for purposes of rendering a decision in the instant appeal.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the Veteran's claim.

II.  Merits of the Claim

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85, Tables VI, VII.  To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  Table VI is used to determine the Roman numeric designation, based on test results consisting of puretone thresholds and Maryland CNC test speech discrimination scores.  The numeric designations are then applied to Table VII to determine the appropriate rating for hearing impairment.  Id.  

Where there is an exceptional pattern of hearing impairment, a rating based on pure tone thresholds alone may be assigned (Table VIA).  This alternative method for rating hearing loss disability may be applied if the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz are all at 55 decibels or higher, or if the puretone threshold at 1000 Hertz is 30 or less and at 2000 Hertz is 70 or more.  38 C.F.R. § 4.86.  Each ear is to be evaluated separately under this part of the regulations. 

Ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran is seeking a compensable disability rating prior to November 2, 2011, in excess of 10 percent prior to August 4, 2017, and in excess of 30 percent thereafter for his service-connected bilateral hearing loss.  Specifically, the Veteran contends that his hearing loss is more severe than reflected by his assigned disability ratings.  

Following his claim for service connection, the Veteran was afforded a VA audiological examination in July 2010 for compensation and pension purposes.  Puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
55
65
70
LEFT
45
50
70
70

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 58 decibels for the right ear and 59 decibels for the left ear.  Maryland CNC testing revealed speech recognition ability of 94 percent for both the right and left ears.

Applying the test results of the July 2010 VA audiometric examination to Table VI of the Rating Schedule results in a Roman numeric designation of Level II for the right ear and Level II for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations to Table VII, the result is a noncompensable disability rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  The Veteran was compensated accordingly for the period prior to November 2, 2011.
A VA treatment record notes that the Veteran underwent an audiology diagnostic consult in November 2011.  Puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
55
65
80
LEFT
35
55
70
70

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 60 decibels for the right ear and 58 decibels for the left ear.  Speech recognition testing resulted in 80 percent for the right ear and 88 percent for the left ear.  

Applying the test results of the November 2, 2011 audiometric examination to Table VI of the Rating Schedule results in a Roman numeric designation of Level IV for the right ear and Level III for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations to Table VII, the result is a 10 percent disability rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  The Veteran was compensated accordingly for the period prior to August 4, 2017.

The Board notes that the November 2011 audiometric examination derived speech discrimination results using the NU-6 word recognition test and not the Maryland CNC speech discrimination test as required by 38 C.F.R. § 4.85.  It appears that the RO overlooked this aspect of the examination and mistakenly increased the Veteran's disability rating to 10 percent based on the results of an inadequate audiometric examination.  Nonetheless, the Board will not alter or reduce a disability rating below what is assigned by the RO, even when the Board finds that the evidence used by the RO in assigning a disability rating was incorrectly considered.

In August 2017, the Veteran underwent a second VA audiological examination for compensation and pension purposes.  Puretone thresholds, in decibels, were as follows:


HERTZ



1000
2000
3000
4000
RIGHT
50
60
75
80
LEFT
60
65
75
70

The average of the puretone thresholds findings at 1000, 2000, 3000, and 4000 Hertz was 66 decibels in the right ear and 68 decibels in the left ear.  The speech recognition scores on the Maryland CNC word list were 60 percent for the right ear and 84 percent for the left ear.

Applying the test results of the August 2017 VA audiometric examination to Table VI of the Rating Schedule results in a Roman numeric designation of Level VII for the right ear and Level III for the left ear.  38 C.F.R. § 4.85, Table VI.  Applying the Roman numeric designations to Table VII, the result is a 20 percent disability rating for the Veteran's service-connected bilateral hearing loss.  38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  

The Board notes that the puretone thresholds for the Veteran's left ear on the August 2017 VA examination reflect an exceptional pattern of hearing loss as contemplated by 38 C.F.R. § 4.86(a), that is, the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more.  See 38 C.F.R. § 4.86(a).  Therefore, the Board has considered whether C.F.R. § 4.86(a) would result in a more favorable rating.  Under Table VIA, the Veteran has a Roman numeric designation of V for his left ear.  Using Table VII, the Veteran's Roman numeric designations of V for his left ear and VII for his right ear corresponds to a 30 percent disability rating and results in an evaluation higher than afforded under Table VI.  As the Veteran has demonstrated an exceptional pattern of hearing in his left ear, he is afforded the higher 30 percent disability rating resulting from the use of Table VIA.  The Veteran is compensated accordingly for the period beginning August 4, 2017.

There are no other audiometric testing results during the appeal period which comply with the requirements of 38 C.F.R. § 4.85 for rating purposes.  In this regard, the Board notes that the Veteran underwent private and VA audiological examinations in March 2009, April 2010, June 2010, and March 2016.  However, audiometric findings were derived using the NU-6 word list and therefore, findings from these examinations are not adequate for rating purposes.  

Given the above findings, the Board finds that an initial noncompensable disability rating is warranted for the Veteran's bilateral hearing loss for the period prior to November 2, 2011, a 10 percent rating is warranted for the Veteran's bilateral hearing loss prior to August 4, 2017, and a 30 percent rating is warranted for the period thereafter.

Accordingly, the evidence of record does not support higher ratings for the periods on appeal, as the results of the Veteran's audiometric testing were related to formulations under 38 C.F.R. § 4.85 and 4.86. 


ORDER

Entitlement to an initial compensable disability rating prior to November 2, 2011, in excess of 10 percent prior to August 4, 2017, and in excess of 30 percent thereafter for bilateral hearing loss is denied.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


